Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Nikander (WO-03101898-A1) does not teach "the merlon-like elevations have a wave-like profile such that the nozzle openings are arranged on wave peaks and crenels between the adjacent elevations are defined by the wave troughs, the wave-like profile including first, second and third wave peaks and first and second wave troughs, the first wave trough forming a first crenel between the first and second wave peak that are adjacent to each other and the second wave trough forming a second crenel between the second and the third wave peak that are adjacent to each other" and "each merlon-like elevation of the wave-like profile has one wave peak with the nozzle opening in a central position of the wave peak". Examiner further cites Fig. 2 and 3 of Nikander in this office action in which Nikander teaches the nozzle shape to be conical in Fig. 3 and a row of nozzles illustrated in birds-eye view in the right-side of Fig. 2. In this office action, the Examiner continues to rely on these elements of Nikander as added features to Nagata (WO-2010071178-A1). 
Applicant argues that the wave-like profile is not sufficiently similar to those in the instant application. The structural similarities between Nagata and Nikander are pointed out with the extended nozzle of Nikander defining the wave peak/merlon and the non-planar guide surface 20A taught by Nagata defining the wave trough/crenel. The choice to make these features further curved do not patentable change the function of these features and would be seen as aesthetic design changes (MPEP 2144.01.I.).
Applicant argues that the non-planar side is not taught by Nikander. This argument is moot because the current rejection relies on Nagata.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (WO-2010071178-A1, English translation provided by Espacenet) and further in view of Nikander (WO-03101898-A1).
Regarding claim 1, Nagata teaches of a nozzle strip (Fig. 2, nozzle group 14) for a blow box (Fig. 1 wind box 12) for thermally prestressing glass panes (p. 4 Line 3) which nozzle strip has a row of nozzles (nozzle group 14) having a nozzle inlet (nozzle hole 32) and a nozzle opening (nozzle port 18) for impinging on a surface of a glass pane with a stream of air through the nozzle openings, wherein the nozzle openings are arranged on merlon-like elevations of a side surface of the nozzle strip (Fig. 3), which are implemented integrally with the nozzle strip. Nagata teaches of an embodiment in which the side surface of the nozzle strip is curved (p. 6 Line 11-15; Fig. 9 showing cross-sectional view) to decrease blow back of the air, reading on the side surface to not be planar. 
Nagata also teaches prior art in which the nozzle outlets are extended, under broadest reasonable interpretation, to be merlon-like elevations having a wave-like profile such that the nozzle openings are arranged on wave peaks defined by the merlon-like elevation and crenels between adjacent elevations are defined as wave troughs to decrease blow back air (Fig. 8, p. 5 Line 35-39), wherein the nozzle opening in a central position of the wave peak. In related nozzle strip for thermally prestressing glass pane art, Nikander teaches of a row of nozzles extending from the nozzle strip (Fig. 2 circled right side in annotated figure below and Fig. 3 conical nozzle shape). It would be obvious to one of ordinary skill in the art at the time of invention to extend the nozzle outlets in a merlon-like arrangement to decrease blow back of the air. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

    PNG
    media_image1.png
    279
    386
    media_image1.png
    Greyscale

Annotated Fig. 2 of Nikander
Regarding the merlon-like elevations to be curved yielding a wave-like profile when viewed from the side like that of the instant application Fig. 7, the combination of Nagata and Nikander teach of the structurally relevant details such as non-planar side surface from Nagata and elevated nozzles from Nikander. Furthermore, Nikander teaches of nozzle shapes in Fig. 3 showing a single wave, when lining these nozzle shapes in a row inherently form a wave-like profile when viewed from the side. It would be obvious to combine the nozzle shape of Nikander to the blow box of Nagata to reduce blow back of air. The skilled artisan’s choice to adapt the shape of the nozzle strip to be further wave-like reads on an aesthetic design change that has no patentable significance. See MPEP 2144.04.I.

Regarding claim 3/15, depending from claim 1, Nagata teaches that the nozzle openings have a diameter between 3 and 20 mm (p. 4 Line 27). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected nozzle diameters that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 4/16, depending from claim 1, Nikander teaches that the nozzle length to be 40-60 mm, reading on elevation height (p. 4 ¶ 2). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the elevation height that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 7, depending from claim 1, Nikander teaches of alternative nozzle shapes in Fig. 3 reading on tapered nozzle inlet to the nozzle opening for different air-flow efficiency (p. 6-7 connecting ¶).



Claim 2, 5, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (WO-2010071178-A1) and Nikander (WO-03101898-A) as applied to claim 1 above, and further in view of Von Der Ohe et al (US-20130255319-A1).
Regarding claim 2/6/17, depending from claim 1,  Nagata does not expressly teach the distance between nozzles and elevations. In the same field of endeavor, Von Der Ohe teaches separation of 40 mm from nozzle to nozzle [0029]. It would be obvious to one of ordinary skill in the art at the time of invention to have adjacent nozzles and elevations be 40 mm apart from another nozzle and elevation. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected adjacent nozzles and elevation that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 5, depending from claim 1, Nikander teaches of optimizing the nozzle diameter and spacing (p. 7 ¶ 2), however does not expressly teach the width between elevation corresponding to the nozzle diameter plus 3 mm. In the same field of endeavor, Von Der Ohe teaches the nozzle wall thickness of 0.5-5 mm [0011], reading on Applicant’s merlon-like elevation width relationship as defined in instant pre-grant publication [0020]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a width of the elevation that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-5846281-A teaches individual nozzles arranged separately so that the side surface has no planar section. The individual nozzles can be considered on wave peaks between adjacent elevations.
JP-4835815-B2 teaches of staggered nozzles with divots under broadest reasonable interpretation reading on merlon-like elevations and crenels
US-20110154862-A1, JP-2004067416-A, US-4711655-A, US-4142882-A, US-3881906-A   teaches of extended nozzle from the blow box under broadest reasonable interpretation reading on merlon-like elevations and crenels
US-20100163653-A1, US-5611151-A teaches of extended tapered nozzles under broadest reasonable interpretation reading on merlon-like elevations and crenels

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742